DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This Office Action is responsive to the Amendments/Remarks of 05/04/2022. As directed by the amendment: claims 1, 2, 4, 6-8, 11-12 and 14-18 have been amended, and claims 3, 13 and 21 have been cancelled previously. Thus, claims 1-2, 4-12 and 14-20 are currently pending in this application.
Claim Objections
3.	In light of Applicant's Amendment of 05/04/2022, the objection to claims 1-2, 4-12 and 14-20 set forth in the Office Action of 02/04/2022, is hereby withdrawn.
4.	Claims 1-2, 4-12 and 14-20 are objected to because of the following informalities:
In claim 1, lines 15-16: “the respective corresponding offset cam from top dead center of the camshaft” should be changed to -- the respective, corresponding offset cam from a top dead center of the camshaft--.
In claim 2, lines 3-4: “point of maximum displacement of the respective unitary finger” should be changed to -- point of a maximum displacement of the respective unitary finger --.
In claim 4, line 3: “the distal end of each respective, corresponding unitary finger” should be changed to -- the distal end portion of each respective, corresponding unitary finger--.
In claim 6, lines 3: “a maximum displacement of respective unitary fingers” should be changed to --a maximum displacement of respective unitary finger--.
In claim 11, lines 8-10: “the respective, corresponding offset cam from top dead center” should be changed to -- the respective, corresponding offset cam from a top dead center of the camshaft--.
In claim 11, lines 17-18: “the respective, corresponding offset cam from top dead center” should be changed to -- the corresponding, respective offset cam from a top dead center of the camshaft--.
In claim 11, line 23: “inserted between the leaf spring and the cover of the housing,” should be changed to -- inserted between the leaf spring and the cover of the housing.--.
In claim 12, lines 3-4: “point of maximum displacement of the respective unitary finger” should be changed to -- point of a maximum displacement of the respective unitary finger --.
In claim 16, lines 2-3: “a maximum displacement of respective unitary fingers” should be changed to --a maximum displacement of respective unitary finger--.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1-2, 4-12 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the cross-sectional area of the flexible tube" in line 23.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 is vague and indefinite because it sets forth that " deforms the cross-sectional area of the flexible tube in accordance with the corresponding displacement distance " in lines 23- 24. Specifically, it is unclear if this corresponding displacement distance is the same “corresponding bending displacement”, as recited in line 16 or something else.
Claim 2 recites the limitation "the pair" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the point of maximum displacement" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 is vague and indefinite because it sets forth that “each of the plurality of unitary fingers having a proximal end at the housing, distal end, a bendable intermediate portion and proximal end integrated into a single comb of unitary construction”. As presently worded, it is unclear what structure the applicant is trying to claim or imply by this recitation. Further, this is ambiguous because it is unclear if the recitation of “proximal end” sets forth a new structure or further defines the “proximal end at the housing”, as recited before.
Applicant is required to clarify or to revise the claimed limitation.
Claim 12 recites the limitation " the point of maximum displacement" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the hexagonal portion of the camshaft" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the pair" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
7.	Claims 1-2, 4-12 and 14-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: independent claims 1 and 11 have been amended to disclose a linear peristaltic pump and/or a method of manufacturing a linear peristaltic pump, wherein a leaf spring comprising a plurality of unitary fingers having proximal ends integrated into a single comb of unitary construction, wherein each unitary finger of the plurality of fingers having a bendable intermediate portion  and a distal end portion affixed to a corresponding,  respective offset cam  of the plurality of offset cams.
Specifically, with consideration of Applicant’s Arguments filed on 05/04/2022 (Remarks, pages 11-14), the prior art of record (particularly, Okada (Patent No. 5,088,904)) neither discloses nor makes obvious a linear peristaltic pump, wherein a leaf spring comprising a plurality of unitary fingers having proximal ends integrated into a single comb of unitary construction, and wherein each unitary finger of the plurality of fingers having a bendable intermediate portion  and a distal end portion affixed to a corresponding, respective offset cam  of the plurality of offset cams, as claimed.
Okada discloses a transfusion pump which is comprising a housing disposed to oppose a tube filled with a liquid to be supplied, a plurality of fingers mounted on the housing along a liquid supply direction to urge the tube, pivoting means for pivotally reciprocally supporting the tube in a direction to urge the tube, cams engaged with the fingers rotatably supported by the pivoting means, driving means for sequentially driving the cams so that the fingers which are engaged with the corresponding cams sequentially urge the tube in the liquid supply direction, and a biasing member, arranged to be engaged with the fingers, for biasing the fingers to be in contact with the corresponding cams (see column 1 lines 40-55).
However, the main difference between Okada’s pump structure and the instant independent claims 1 and 11 is that Okada’s leaf spring assembly, which is consisting of the plurality of fingers and a spring member, does not perform the plurality of unitary fingers that are being bendable while being integrated into a single comb of unitary construction. Furthermore, there is no reasonable modification that can be made to Okada’s leaf spring assembly that would not destroy its intended position.

Several other searches have also not yielded any prior art references or combination of references that would fully anticipate or render obvious all the claimed limitations of the instant independent claim(s). As a result the instant pending claims are deemed allowable.
Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled "Comments on
Statement of Reasons for Allowance." 
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is (571)272-1158.  The examiner can normally be reached on Monday to Friday, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118 and/or Essama Omgba can be reached on (571)272-4532. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
/L.P/Examiner, Art Unit 3746